Exhibit CILCORP INC. Computation of Ratio of Earnings to Fixed Charges (Thousands of Dollars, Except Ratios) 9 Months Ended Year Ended September 30, December 31, 2008 2007 Net income from continuing operations $41,916 $49,402 Add- Taxesbased on income 19,526 21,018 Net income before income taxes 61,442 70,420 Add- fixed charges: Interest on long term debt(1) 40,022 62,824 Estimated interest cost within rental expense 270 343 Amortization of net debt premium, discount, and expenses 1,050 1,322 Subsidiary preferred stock dividends 1,136 1,869 Adjust preferred stock dividends to pre-tax basis 515 812 Total fixed charges 42,993 67,170 Less: Adjustment of preferred stock dividends to pre-tax basis 515 812 Earnings available for fixed charges $103,920 $136,778 Ratio of earnings to fixed charges 2.41 2.03
